DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 8 are objected to because of the following informalities: for the examination purposes,  the phrase “metal electrode directly connected” is understood as the electrode is connected directly through another connective element, solder, for example, as described in the specification para [0028].  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (US 2010/0320592, hereinafter, Takano.)
In regard to claims 1-2, in figs. 1-2, Takano discloses a semiconductor device 10A (para [0050]), comprising:


a metal electrode, or metal wire, 15B directly connected to the electronic circuit through a bonded element 21 (para [0051]); and 
a resin 11 that encapsulates the electronic circuit and the metal electrode (para [0039], wherein an end portion of the metal electrode on a surface opposite to a surface facing the electronic circuit is acute-shaped, a tip point, and an end portion of the metal electrode on the surface facing the electronic circuit is arc-shaped, fig. 2.
Regarding claim 3, wherein the circuit element includes a wire 15A, it should be noted the electrode and the wire in this case are interchangeable because they both provide the same function, conductive elements.
Regarding claim 4, wherein a portion of the metal electrode that is adjacent to an edge of the metal electrode has an upward-folded shape. Fig. 2, for example.
Regarding claim 5, wherein the metal electrode includes a protrusion, and the electronic circuit is disposed in a direction other than an orienting direction of a tip of the protrusion. Fig. 2, for example.
Regarding claim 7, the circuit in the semiconductor chip comprises several transistors wherein the semiconductor chip includes a wide bandgap semiconductor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takano as applied to claim 1 above, and further in view of Maruyama (US 2018/0248483.)
. 
Allowable Subject Matter
Claim 8 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art singularly or in combination show the metal electrode is tilted toward the semiconductor element so that the portion of the metal electrode opposite to the portionfacing the circuit element is closer to the semiconductor element than the portion of the metal electrode that is the portion facing the circuit element is.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Carney et al., US 2008/0246130 and UNO et al., US 2013/004137.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/               Primary Examiner, Art Unit 2814